Order entered October 10, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00768-CV

    IN THE GUARDIANSHIP OF RICHARD W. THOMPSON, JR., AN
              ALLEGED INCAPACITATED PERSON

                  On Appeal from the Collin County Probate
                           Collin County, Texas
                   Trial Court Cause No. GA1-0261-2018

                                    ORDER

      On the Court’s own motion, this appeal is ABATED pending resolution of

appellant’s motion to transfer by the Texas Supreme Court.


                                           /s/    LANA MYERS
                                                  SENIOR JUSTICE